Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered January 9, 1995, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
*637Ordered that the judgment is affirmed.
The issue of legal sufficiency has not been preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Thompson, Altman and Luciano, JJ., concur.